Bliss, J.
(dissenting). I dissent. Apparently the general issue was the same in each action and the same attorney represented all of the plaintiffs. One of the objects of section 96-a of the Civil Practice Act was the elimination of the unnecessary expense in litigation. It is wholly out of harmony with the spirit and intent of that section to allow this defendant to tax six separate trial fees when there was but one trial. The defendant should be allowed to tax the costs against the individual plaintiffs, for such proceedings as were had in each action separately, but for those steps which, were united, such as the trial, and but one such proceed* *22ing was had, there should be but one item of costs allowed. The costs allowed should correspond exactly to the actual proceedings had and the defendant should not be allowed to tax duplicate items for single proceedings.
The principles of Salimoff & Co. v. Standard Oil Co. (259 N. Y. 219) should control here.
Orders affirmed, with costs of one appeal.